DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/21/2022 have been fully considered.
The amendments overcame the rejections of claim 25 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. However, the rejection of claim 21 has been modified due to applicant’s amendment.
The terminal disclaimer submitted on 7/21/2022 overcame the nonstatutory double patenting rejection as being unpatentable over claims 1-19 of U.S. Patent No. 10,123,885.
The amendment of claim 21 overcame the rejection under 35 U.S.C. 103 as being unpatentable over Troendles (DE 110,333).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-23 and 25-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21 and 26, “a non-amputated finger” does not further limit and/or conflicts with a “residual finger”. The examiner suggested deleting “residual” in line 1 of both claims 21 and 26.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 28-29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by POP (Finger Prosthetic Shows Perfect Balance Between Flexibility and Sturdiness – Gallery).
Referring to both embodiments, POP teaches a method of biomechanically actuating a user's residual finger, the residual finger including one of a partially amputated finger and a non-amputated finger.

    PNG
    media_image1.png
    359
    668
    media_image1.png
    Greyscale

 Said method comprising providing a brace assembly (elements depicted above) having a coupling tip, a proximal ring configured to concentrically receive the residual digit with a snug fit, a rocker, a distal ring configured to concentrically receive the residual digit with a snug fit, the distal ring concentrically nested within the rocker, wherein the distal ring and the rocker are pivotally suspended between a proximal coordinated pivot point (living hinge) anchored on the proximal ring and a distal coordinated pivot point (living hinge) anchored on the coupling tip;
inserting the residual finger into the brace assembly (inherent);
and Page 4 of 9Appl. No. 16/795,059 Reply to Office Action of April 21, 2022allowing a relative rotational motion between the proximal ring and the distal ring to cause a relative rotational motion between the distal ring and the coupling tip to emulate a finger's national closing motion, and the relative rotational motion providing a biomechanically actuation of the user's residual finger; (see at least the figures on pages 5/8 and 6/8).

Claim 27 is rejected under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over POP (Finger Prosthetic Shows Perfect Balance Between Flexibility and Sturdiness – Gallery).
POP teaches the method as described above.
Regarding claim 27, under inherency, the embodiment above shows said coupling tip is provided with a recess to accept an end of the residual finger, and further comprising inserting the end of the residual finger into the recess within the coupling tip. The embodiment shown in the first page is has a recess in the coupling tip, however, is not configured to accept the end of the finger. If not inherent, it would have been obvious to one having ordinary skill in the art to have placed the brace on a non-amputated finger to brace the joints therein with a reasonable expectation of success.

Claims 26, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MacDuff (2014/0303750).
MacDuff a method of biomechanically actuating a user's residual finger, the residual finger including one of a partially amputated finger and a non-amputated finger.

    PNG
    media_image2.png
    314
    610
    media_image2.png
    Greyscale

 Said method comprising providing a brace assembly (elements depicted above) having a coupling tip, a proximal ring configured to concentrically receive the residual digit with a snug fit, a rocker, a distal ring configured to concentrically receive the residual digit with a snug fit, the distal ring concentrically nested within the rocker, wherein the distal ring and the rocker are pivotally suspended between a proximal coordinated pivot point anchored on the proximal ring and a distal coordinated pivot point anchored on the coupling tip;
inserting the residual finger into the brace assembly (inherent);
and Page 4 of 9Appl. No. 16/795,059 Reply to Office Action of April 21, 2022allowing a relative rotational motion between the proximal ring and the distal ring to cause a relative rotational motion between the distal ring and the coupling tip to emulate a finger's national closing motion, and the relative rotational motion providing a biomechanically actuation of the user's residual finger.

Claim 27 is rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over MacDuff (2014/0303750).
Regarding claim 27, under inherency, said coupling tip is provided with a recess to accept an end of the residual finger, and further comprising inserting the end of the residual finger into the recess within the coupling tip. If not inherent, it would have been obvious to one having ordinary skill in the art to have placed the brace on a non-amputated injured finger to brace said finger and to mimic the motions and functionalities of a real finger (par. 0031) with a reasonable expectation of success.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE EDWARD SNOW whose telephone number is (571)272-4759. The examiner can normally be reached 6:00 am - 5:00 pm Monday through Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRUCE E SNOW/Primary Examiner, Art Unit 3774